After Remand from the Alabama Supreme Court

FRY, Judge.
The Alabama Supreme Court in State v. Thrasher, 783 So.2d 103 (Ala.2000), reversed that part of this Court’s judgment holding that the State could not use an uncounseled DUI conviction for enhancement purposes, affirmed that part of this Court’s judgment reversing the circuit court’s order transferring the case to the municipal court, and remanded the case. *108In accordance with that opinion, we are remanding this case to the trial court for proceedings consistent with that opinion.
REVERSED AND REMANDED.
LONG, P.J., and McMILLAN, COBB, and BASCHAB, JJ., concur.